2020 WI 66

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2016AP2082 & 2017AP634


COMPLETE TITLE:        Kathleen Papa and Professional Homecare
                       Providers, Inc.,
                                 Plaintiffs-Respondents-Petitioners,
                            v.
                       Wisconsin Department of Health Services,
                                 Defendant-Appellant.

                          REVIEW OF DECISION OF THE COURT OF APPEALS
                          Reported at 388 Wis. 2d 474,934 N.W.2d 568
                                     (2019 – unpublished)

OPINION FILED:         July 9, 2020
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         March 18, 2020

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Waukesha
   JUDGE:              Kathryn W. Foster

JUSTICES:
ZIEGLER, J., delivered the majority opinion of the Court, in
which ROGGENSACK, C.J., and ANN WALSH BRADLEY and DALLET, JJ.,
joined, and in which REBECCA GRASSL BRADLEY and KELLY, JJ.,
joined except for ¶¶46-48; KELLY, J., filed an opinion
concurring in part and dissenting in part, in which REBECCA
GRASSL BRADLEY, J., joined.
NOT PARTICIPATING:
HAGEDORN, J. did not participate.

ATTORNEYS:

      For the plaintiffs-respondents-petitioners, there were briefs
filed by Diane M. Welsh, Aaron G. Dumas, and Pines Bach LLP,
Madison. There was an oral argument by Diane M. Welsh.


      For the defendant-appellant, there was a brief filed by Steven
C. Kilpatrick, assistant attorney general; with whom on the brief
was Joshua L. Kaul, attorney general. There was an oral argument
by Steven C. Kilpatrick.
    An amicus curiae brief was filed on behalf of Wisconsin
Hospital   Association,   Inc.,   Wisconsin   Medical   Society,   Inc,
Wisconsin Dental Association, Inc, Pharmacy Society of Wisconsin,
Inc., Wisconsin Health Care Association, Inc., Wisconsin Personal
Services Association, Inc., and Leading Age Wisconsin, Inc. by
Sarah E. Coyne, Matthew Splitek, James Goldschmidt, and Quarles &
Brady LLP, Madison.




                                   2
                                                          2020 WI 66
                                                          NOTICE
                                            This opinion is subject to further
                                            editing and modification.   The final
                                            version will appear in the bound
                                            volume of the official reports.
Nos.    2016AP2082 & 2017AP634
(L.C. No.   2015CV2403)

STATE OF WISCONSIN                      :              IN SUPREME COURT

Kathleen Papa and Professional Homecare
Providers, Inc.,

            Plaintiffs-Respondents-Petitioners,
                                                                FILED
       v.                                                   JUL 9, 2020

Wisconsin Department of Health Services,                       Sheila T. Reiff
                                                           Clerk of Supreme Court

            Defendant-Appellant.



ZIEGLER, J., delivered the majority opinion of the Court, in which
ROGGENSACK, C.J., and ANN WALSH BRADLEY and DALLET, JJ., joined,
and in which REBECCA GRASSL BRADLEY and KELLY, JJ., joined except
for ¶¶46-48; KELLY, J., filed an opinion concurring in part and
dissenting in part, in which REBECCA GRASSL BRADLEY, J., joined.

HAGEDORN, J., did not participate.




       REVIEW of a decision of the Court of Appeals.            Reversed in

part, affirmed in part, and remanded.



       ¶1   ANNETTE KINGSLAND ZIEGLER, J.      This is a review of an

unpublished decision of the court of appeals in two consolidated

cases, Papa v. Wisconsin Department of Health Services, Nos.
2016AP2082 & 2017AP634, unpublished slip op. (July 31, 2019),
                                                              Nos.    2016AP2082 & 2017AP634



reversing the Waukesha County circuit court's1 orders granting

summary judgment, declaratory relief, and injunctive relief in

favor     of    plaintiffs,       Kathleen      Papa    and    Professional          Homecare

Providers, Inc. (hereinafter "PHP"), and granting supplemental

relief and costs and attorney fees.                  The court of appeals reversed

and   remanded      with       orders    to    enter    judgment       in    favor    of   the

defendant, Wisconsin Department of Health Services (hereinafter

"DHS").

      ¶2        This case requires this court to determine the scope of

DHS's     authority       to    recoup    payments      made     to    Medicaid      service

providers.       PHP challenges DHS's recoupment policy, as it has been

enforced against PHP nurses to recover payments made for services

they provided to Medicaid patients.                     PHP argues that, after DHS

has already paid nurses for covered and provided Medicaid services,

its practice is to then audit nurses' records and seek to recover

the     payments     if    DHS       finds     any     documentation         shortcomings.

According to PHP, DHS does not contest whether the nurse actually

provided a Medicaid patient with the covered service for which the
nurse     was    paid.         Nor    does    it     claim    that     the    payment      was

inappropriate or inaccurate.                  Rather, it recoups payments nurses

earned and received for their work because, after the fact, it

claims the nurse's supporting records are not perfect.                           The issue

in this case is whether DHS has the authority to enforce this

recoupment policy.             The short answer is no, it does not.



      1   The Honorable Kathryn W. Foster presided.

                                               2
                                                       Nos.   2016AP2082 & 2017AP634



       ¶3         We conclude that PHP's challenge to DHS's recoupment

policy is ripe for judicial determination. We conclude that, under

Wis. Stat. § 49.45(3)(f)1.-2. (2017-18),2 DHS may recoup Medicaid

payments from service providers only in cases where DHS cannot

verify one of the following: (1) the actual provision of covered

services; (2) that the reimbursement claim is appropriate for the

service provided; and (3) that the reimbursement claim is accurate

for    the       service   provided.      We    further   conclude     that   DHS's

recoupment policy exceeds its recoupment authority.                   Finally, we

conclude that the circuit court's order for supplemental relief

did not expand the scope of its original order, but that its order

for costs and fees was erroneous. Accordingly, we reverse in part,

affirm in part, and remand.


                               I.   FACTUAL BACKGROUND

       ¶4         The Medicaid Program provides free or low-cost health

care       for    low-income   people,   families,    and     children,    pregnant

women, the elderly, and people with disabilities.                    "'Medicaid is
a cooperative federal-state program through which the Federal

Government provides financial assistance to States so that they

may furnish medical care to needy individuals.'"                  Newcap, Inc. v.

DHS, 2018 WI App 40, ¶4, 383 Wis. 2d 515, 916 N.W.2d 173 (quoting

Wilder       v.    Virginia    Hosp.   Ass'n,   496 U.S. 498,   502   (1990)).

"[S]tates voluntarily opt into the federal scheme and thereby bind

themselves to abide by the rules and regulations imposed by the

       All subsequent references to the Wisconsin Statutes are to
       2

the 2017-18 version unless otherwise indicated.

                                          3
                                                           Nos.   2016AP2082 & 2017AP634



federal government in return for federal funding."                        Gister v. Am.

Family Mut. Ins. Co., 2012 WI 86, ¶14, 342 Wis. 2d 496, 818
N.W.2d 880.            The States administer Medicaid pursuant to federal

requirements set forth in Title XIX of the Social Security Act.

42 U.S.C. §§ 1396-1396w-5.               "The State of Wisconsin has joined the

federal Medicaid system, and has consequently committed itself to

following the federal law governing that system."                          Gister, 342
Wis. 2d 496, ¶14.             DHS administers Wisconsin's medical assistance

program.         Wis. Stat. § 49.45(1).

       ¶5        DHS    has   Medicaid-related         responsibilities,     including

those       "relating         to      fiscal   matters,     the     eligibility       for

benefits . . . and general supervision of the medical assistance

program."          Wis.       Stat.    § 49.45(2)(a)1.        DHS    is    required    to

"reimburse        providers        for   medically      necessary   and    appropriate

health care services . . . when provided to currently eligible

medical assistance recipients."                    Wis. Admin. Code § DHS 107.01(1)

(May 2019).3           And, relevant to this case, federal law requires DHS

to audit participating health care providers' records to ensure
that       all    Medicaid         payments    are     proper.       See    42   U.S.C.

§ 1396a(a)(42)(A) ("[T]he records of any entity participating in

the plan and providing services reimbursable on a cost-related

basis will be audited as the Secretary determines to be necessary

to insure that proper payments are made under the plan[.]").




       All subsequent references to Wis. Admin. Code DHS ch. 107
       3

are to the May 2019 register date unless otherwise indicated.

                                               4
                                                      Nos.    2016AP2082 & 2017AP634



     ¶6     Under Wisconsin law, DHS may conduct audits "to verify

the actual provision of services or items available under the

medical assistance program and the appropriateness and accuracy of

claims for reimbursement submitted by providers participating in

the program."       Wis. Stat. § 49.45(3)(g)1.                The Office of the

Inspector General ("OIG") conducts audits for DHS. After an audit,

DHS may recoup payments.         DHS "shall" "recover money improperly or

erroneously paid or overpayments to a provider."                        Wis. Stat.

§ 49.45(2)(a)10.a.; Wis. Admin. Code § DHS 108.02(9)(a) (Jan.

2019)4.

     ¶7     PHP    is   a    non-profit       professional     organization     for

independent nurses.           Kathleen Papa and other PHP nurses are

certified    Medicaid       service   providers      who   work    in   independent

practice and provide in-home care.              When PHP nurses provide care

for Medicaid patients, the nurses are reimbursed by Wisconsin's

medical assistance program.

     ¶8     On    December     14,    2015,    PHP    filed    a   complaint    for

declaratory and injunctive relief, challenging DHS's recoupment
policy.     PHP alleged that DHS sought:

     recoupment of monies paid to independent nurses for
     Medicaid-covered services the nurses actually provided,
     merely because post-payments audits have found that the
     services or documentation fail to meet any single one of
     numerous, evolving requirements set forth in federal and
     state law, updates issued by DHS, the online Medicaid
     Handbook, as well as other standards deemed relevant by
     individual auditors in DHS's [OIG].


     4 All subsequent references to Wis. Admin. Code DHS ch. 108
are to the January 2019 register date unless otherwise indicated.

                                          5
                                                            Nos.   2016AP2082 & 2017AP634



Essentially,      PHP    alleged    that       it    is   DHS's    practice    to   seek

recoupment of payments already paid to nurses for covered services

they       actually     provided,    absent           any     assertion      that    the

reimbursement claims for those services were either inappropriate

or inaccurate, simply because a post-payment audit found that the

nurse's records were not perfect.                   As a shorthand, we will refer

to this alleged recoupment policy as DHS's "Perfection Policy."

       ¶9     PHP alleged that DHS's Perfection Policy was: (1) an

unpromulgated rule under Wis. Stat. § 227.10; (2) "inconsistent

with Chapter 49 of the Wisconsin [Statutes] and chapters DHS 107

and 108 of the Administrative Code"; and (3) an unconstitutional

taking.      PHP attached to the complaint a copy of Topic #66 from

DHS's Medicaid Provider Handbook.5                  Topic #66 states:

       For a covered service to meet program requirements, the
       service must be provided by a qualified Medicaid-
       enrolled provider to an enrolled member. In addition,
       the   service   must  meet   all   applicable   program
       requirements, including, but not limited to, medical
       necessity, PA (prior authorization), claims submission,
       prescription, and documentation requirements.
PHP alleged that DHS's "statement of general policy" on recoupment

exceeds its statutory authority.

       The "[p]rovider handbook" is "a publication developed by
       5

[DHS] for the use of providers which outlines program policies and
includes instructions on claim filing and other aspects of
participation in" the medical assistance program.      Wis. Admin.
Code § DHS 101.03(141) (May 2019); see also Wis. Admin Code § DHS
108.02(4) ("[DHS] shall publish provider handbooks, bulletins and
periodic updates to inform providers of changes in state or federal
law, policy, reimbursement rates and formulas, departmental
interpretation, and procedural directives such as billing and
prior authorization procedures, specific reimbursement changes and
items of general information.").

                                           6
                                             Nos.   2016AP2082 & 2017AP634



     ¶10   On March 18, 2016, PHP moved for summary judgment.          In

support of its motion, PHP submitted affidavits from several nurses

describing the Perfection Policy.       Kathleen Papa and Shanda M.

Hubertus, the past and current presidents of PHP, each stated:

     During audits of PHP members, I have observed that OIG
     has sought to recover Medicaid funds based on a finding
     of alleged minor noncompliance with a Medicaid Provider
     Update, a Handbook provision, an Administrative Code
     provision, or other standard or policy.
Nurses H.U., M.S., J.G., and G.R. stated that they each had been
the subject of an OIG audit.     OIG sought to recoup approximately

$58,000,   $15,000,   $48,000,   and   $36,000   from   each    of   them,

respectively.   The nurses alleged that the recoupments were "for

care that OIG did not dispute was provided to a Medicaid patient,

following OIG's prior authorization for the services."           OIG did

not contest that the nurses actually provided authorized services

for which they were paid.    Rather, OIG's recoupment efforts were

based on "noncorrelation between the medication record, the record

of treatment and the nurse's clinical notes." Nurse D.Z.-G. stated

that OIG had sought to recoup about $58,000 from her because she

"did not submit claims for reimbursement to the minor patients'

parents' employer-based health plans despite the fact that it had

previously been established that the employer-based health plans

would not cover the private duty nursing services."6

     ¶11   Finally, counsel for PHP submitted an affidavit.            He

attached to it a DHS brief filed in another case, in which OIG


     6 DHS submitted an affidavit contesting            Nurse   D.Z.-G.'s
allegations as "inaccurate" and "misleading."

                                   7
                                                 Nos.    2016AP2082 & 2017AP634



sought to recoup money paid to a PHP nurse "merely because she did

not counter-sign the Prior Authorization/Care Plan Attachment."

In that case, DHS concluded its brief by asserting:

          A Medicaid provider may only be reimbursed for
     covered services if she meets all of the program
     requirements in the law, administrative rules, and
     applicable Medicaid Handbook provisions. . . . [Nurse
     N.M.] failed to countersign [the patient's] Care Plan
     before she provided the ordered nursing services.

          The Administrative Law Judge should find that the
     State of Wisconsin Department of Health Services is
     authorized to recoup $7,358.51 from [Nurse N.M.] for
     payment she received from the Medicaid program for non-
     covered services . . . .
Counsel for PHP also attached a final decision in another case

where DHS successfully recouped $8,944.85 from Nurse S.M. for

failure to counter-sign her patients' care plans or maintain

documentation of required registered nurse supervision.


                           II.   PROCEDURAL POSTURE

     ¶12    The   circuit    court   granted   PHP's    motion   for   summary

judgment.    On September 27, 2016, the circuit court determined the
case was ripe for judicial determination and granted declaratory

relief.     It declared:

     [DHS's] authority under Wis. Stat. §§ 49.45(3)(f) and
     49.45(2)(a)10[.] to recover payments from Medicaid
     providers is limited to claims for which either (1) [DHS]
     is unable to verify from a provider's records that a
     service was actually provided; or (2) an amount claimed
     was inaccurate or inappropriate for the service that was
     provided[.]
The circuit court further declared that DHS's recoupment policy
"imposes a 'Perfection Rule' which exceeds [DHS's] authority," and


                                      8
                                           Nos.   2016AP2082 & 2017AP634



that this policy, including Topic #66, is "a rule not properly

promulgated under Wis. Stat. § 227.10(1)."7 The circuit court also

"grant[ed] a temporary injunction enjoining [DHS] from applying or

enforcing the Perfection Rule."8

     ¶13   On October 20, 2016, DHS filed a notice of appeal. Then,

on January 12, 2017, PHP filed a motion for supplemental relief or

for contempt of court.    PHP asserted that DHS was violating the

circuit court's declaratory judgment and injunction.      The circuit

court granted PHP's motion for supplemental relief.       Pursuant to

Wis. Stat. §§ 806.04(8) and 808.07(2)(a)3., the circuit court

ordered:

          1.   [DHS] shall not issue a notice of intent to
     recover Medicaid payments to, or otherwise recoup funds
     from, a Medicaid provider if the provider's records
     verify that the services were provided and the provider
     was paid an appropriate amount for such services,
     notwithstanding that an audit identified other errors or
     noncompliance with [DHS] policies or rules;

          2.   [DHS] shall not further any agency action,
     including an administrative proceeding, currently
     underway in which [DHS] seeks to recoup Medicaid
     payments from a Medicaid provider, if the provider's
     records verify that the services were provided and the
     provider was paid an appropriate amount for such
     services, notwithstanding that an audit identified other
     errors or noncompliance with [DHS] policies or rules;
     and


     7 The circuit court referred to a "Perfection Rule." Because
we make no determination whether the DHS's recoupment practice
constitutes a rule, we refer to it as a "Perfection Policy."
     8 The circuit court also concluded that there was no
unconstitutional taking. PHP did not pursue the takings claim on
appeal, so we do not review that conclusion.

                                   9
                                                   Nos.   2016AP2082 & 2017AP634


            3.   [DHS] shall pay the Plaintiffs' costs and
       attorneys' fees incurred for prosecuting this Motion.
In a separate order, the circuit court ordered DHS to pay PHP's

"costs and attorneys' fees in the amount of $25,284.50."

       ¶14     DHS filed an amended notice of appeal and a motion to

consolidate       its   appeals   of   the   circuit   court's   original   and

supplemental orders.        The court of appeals granted the motion to

consolidate.9 Then, on July 31, 2019, the court of appeals reversed

the circuit court orders in a split decision.              Papa, unpublished

slip op., ¶19.

       ¶15     The majority focused its analysis exclusively on Topic

#66.       It declined to review a broader recoupment policy because it

construed PHP's complaint as alleging only that Topic #66 was an

unpromulgated rule. Id., ¶12.     The majority concluded that Topic

#66 "does not have the force of law and therefore does not

constitute an administrative rule." Id., ¶17.   It further stated,

"This conclusion leaves PHP without a basis for its requested

relief pursuant to Wis. Stat. § 227.40(1)." Id., ¶19. The dissent

agreed with the majority's conclusion that Topic #66 is not an
administrative rule. Id., ¶20 (Reilly, P.J., dissenting).            But,

for the dissent, whether Topic #66 is a rule did not dispose of

the case.        The dissent concluded, "The simple fact is that the

circuit court found that DHS was enforcing standards, thresholds,

and requirements found in Topic #66 as a mechanism to take [PHP's]




       DHS also filed a motion to stay the circuit court's orders
       9

pending appeal, but the circuit court denied the motion.

                                        10
                                               Nos.    2016AP2082 & 2017AP634



property without the legal right to do so.                See Wis. Stat.

§ 227.10(2m)." Id., ¶21 (Reilly, P.J., dissenting).

     ¶16     We granted PHP's petition for review.


                        III. STANDARD OF REVIEW

     ¶17     We review the court of appeals' decision reversing the

circuit court's order granting PHP's motion for summary judgment.

"'We review summary judgment rulings independently, applying the

well-established standards set forth in Wis. Stat. § 802.08.'"

Benson v. City of Madison, 2017 WI 65, ¶19, 376 Wis. 2d 35, 897
N.W.2d 16 (quoting Marks v. Houston Cas. Co., 2016 WI 53, ¶35, 369
Wis. 2d 547, 881 N.W.2d 309).        Summary judgment is appropriate

when there is no genuine issue of material fact and the moving

party is entitled to judgment as a matter of law.               Wis. Stat.

§ 802.08(2).

     ¶18     DHS argues that this case is not justiciable because it

is not ripe.     Ripeness is a question of law which we review de

novo.   Olson v. Town of Cottage Grove, 2008 WI 51, ¶38, 309
Wis. 2d 365, 749 N.W.2d 211.

     ¶19     This case requires us to determine the scope of DHS's

authority to recoup payments made to Medicaid service providers.

"The question of the scope of an agency's authority requires the

interpretation    of   relevant   statutes   [and     regulations],   which

presents a question of law, which we review de novo."          Lake Beulah

Mgmt. Dist. v. DNR, 2011 WI 54, ¶23, 335 Wis. 2d 47, 799 N.W.2d 73

(citing Anderson v. DNR, 2011 WI 19, ¶25, 332 Wis. 2d 41, 796
N.W.2d 1).    We do not defer to agency interpretations.         Wis. Stat.

                                    11
                                              Nos.   2016AP2082 & 2017AP634



§ 227.57(11) ("Upon review of an agency action or decision, the

court shall accord no deference to the agency's interpretation of

law."); see also Tetra Tech EC, Inc. v. DOR, 2018 WI 75, ¶108, 382
Wis. 2d 496,   914 N.W.2d 21.        Statutory     and     regulatory

interpretation begin and end with the language of the relevant

statutes and regulations if their meaning is plain.          State ex rel.

Kalal v. Circuit Court for Dane Cty., 2004 WI 58, ¶45, 271
Wis. 2d 633, 681 N.W.2d 110.

     ¶20   We also review the court of appeals' reversal of the

circuit court's supplemental order and order for costs and attorney

fees.   Whether a circuit court may order a state agency to pay

costs and attorney fees is a question of law we review de novo.

DOT v. Wisconsin Personnel Comm'n, 176 Wis. 2d 731, 735, 500
N.W.2d 664 (1993).


                             IV.   ANALYSIS

                       A.   The Issues Presented

     ¶21   PHP argues that the Perfection Policy is unlawful under
Wis. Stat. § 227.40(1) for two reasons.        PHP first argues that

DHS's Perfection Policy is an unpromulgated administrative rule.

Alternatively, PHP argues the Perfection Policy is an invalid

guidance document.     PHP also argues that the Perfection Policy,

whether a rule, a guidance document, or neither, is unlawful

because it exceeds DHS's statutory recoupment authority under Wis.

Stat. § 49.45(3)(f).    See Wis. Stat. § 227.10(2m).         Finally, PHP

argues that the circuit court's supplemental order and order for
costs and attorney fees were proper.

                                    12
                                                  Nos.    2016AP2082 & 2017AP634



     ¶22    DHS has several counter-arguments.           It argues that this

case is a review of Topic #66 specifically, and not a broader

Perfection Policy.    Regarding Topic #66, DHS argues that it is not

a rule.    It also argues that, even if Topic #66 is a guidance

document, PHP's guidance document claim is not properly before

this court.      Regarding the Perfection Policy, DHS denies its

existence.    It also argues that PHP's claim is not ripe and that

the alleged Perfection Policy is not a rule or guidance document.

Next, DHS argues that neither Topic #66 nor the Perfection Policy

exceeds DHS's recoupment authority.          Finally, DHS argues that the

circuit    court's   supplemental     order    was   improper       because    it

expanded the scope of the original order while DHS's appeal was

pending.     And it argues that sovereign immunity bars the circuit

court's order for costs and attorney fees.

     ¶23    Accordingly,     the   parties    present    this   court   with    a

variety of issues.        But we narrow them to three.10         To do so, we

clarify (1) the scope of the challenge (Topic #66 or the Perfection

Policy), and (2) the proper inquiry (rule, guidance document, or
excess of recoupment authority).

     ¶24    First,   we    must    determine    whether     PHP's    complaint

challenged Topic #66 only or, more broadly, the Perfection Policy.

Both the court of appeals and DHS view this case as a challenge to


     10"Typically, an appellate court should decide cases on the
narrowest possible grounds.    State v. Blalock, 150 Wis. 2d 688,
703, 442 N.W.2d 514 (Ct. App. 1989).        Issues that are not
dispositive need not be addressed. Gross v. Hoffman, 227 Wis. 296,
300, 277 N.W. 663 (1938)." Maryland Arms Ltd. P'ship v. Connell,
2010 WI 64, ¶48, 326 Wis. 2d 300, 786 N.W.2d 15.

                                      13
                                                     Nos.   2016AP2082 & 2017AP634



Topic #66 exclusively.        Papa, unpublished slip op., ¶¶17, 19.           But

the complaint and the circuit court's original order both make

clear that this case presents a review of DHS's Perfection Policy,

not just Topic #66.

      ¶25    PHP's complaint alleged that DHS "has a 'statement of

general     policy'    that   [it]   may    recoup   payment     from   Medicaid

providers for covered services that have been provided, and for

which Medicaid has reimbursed, if a post-payment audit finds that

the services fail to meet all applicable program requirements."

Topic #66 was attached to the complaint.             But the complaint itself

consistently refers not to Topic #66, but to a "statement of

general policy."       PHP's Claim Two alleges it is DHS's policy "that

any   compliance      imperfection   causes    the    services    to    be   'non-

covered' and therefore an 'overpayment.'"              PHP alleges that this

policy "has no basis in regulation or statute" and "is in excess

of DHS's authority." Accordingly, the complaint alleges that DHS's

recoupment policy requires perfection and exceeds DHS's actual

recoupment authority.         The complaint is not limited to Topic #66.
      ¶26    Furthermore, the circuit court determined that Topic #66

is just an example of DHS's recoupment policy.               It concluded that

DHS's "recoupment policy" requires perfection.                And it described

the "recoupment policy" as "including the standard as set forth in

the Medicaid Provider Handbook at Topic #66."                (Emphasis added.)

Thus, this case is not limited to a narrow review of Topic #66

only.     This case presents a broader challenge to DHS's Perfection

Policy, of which Topic #66 is just an example.


                                       14
                                                     Nos.    2016AP2082 & 2017AP634



      ¶27     Second, we clarify what the proper inquiry is——whether

the Perfection Policy is an unpromulgated rule, is a guidance

document, or exceeds DHS's recoupment authority.                       The proper

inquiry is whether the Perfection Policy exceeds DHS's recoupment

authority.      We need not decide whether the Perfection Policy is a

rule or a guidance document.11           It makes no difference in this

case.      Regardless, Claim Two of the complaint clearly alleged that

the Perfection Policy is in excess of DHS's recoupment authority.

DHS may not adopt a Perfection Policy if that policy is in excess

of   its    recoupment   authority.         See   Wis.      Stat.    § 227.10(2m).

Accordingly, the scope of DHS's recoupment authority is the crux

of this case.

      ¶28     Thus narrowed, the issues we review in this case are:

whether      PHP's   Perfection    Policy    claim   is      ripe;    whether   the

Perfection Policy is in excess of DHS's recoupment authority; and

whether the supplemental order and order for costs and attorney

fees were proper.

                                  B.   Ripeness
      ¶29     DHS argues that PHP's challenge to the Perfection Policy

is not justiciable because it is not ripe.                    "A court must be

       DHS disputes whether PHP's guidance document claim is
      11

properly before this court because PHP's complaint did not plead
a guidance document claim. Nor could it have. The legislature
amended Wis. Stat. § 227.40(1) to permit such a claim during the
pendency of this appeal. See 2017 Wis. Act 369, § 65. PHP argues
that it pled a § 227.40(1) claim and that the amendment should
therefore apply retroactively to this case. But we need not decide
whether that amendment would apply retroactively to this case
because we need not decide whether the Perfection Policy is a
guidance document.

                                       15
                                                  Nos.    2016AP2082 & 2017AP634



presented with a justiciable controversy before it may exercise

its jurisdiction over a claim for declaratory judgment."                Olson,

309 Wis. 2d 365, ¶28.      A controversy is justiciable when: (1) a

"right is asserted against [a defendant] who has an interest in

contesting it"; (2) the controversy is "between persons whose

interests     are   adverse";   (3)   the   plaintiff       has   a   "legally

protectable interest" in the controversy; and (4) the controversy

is "ripe for judicial determination." Id., ¶29 (citing Loy v.

Bunderson, 107 Wis. 2d 400, 410, 320 N.W.2d 175 (1982)).              "'If all

four factors are satisfied, the controversy is "justiciable," and

it is proper for a court to entertain an action for declaratory

judgment.'" Id. (quoting Miller Brands-Milwaukee, Inc. v. Case,

162 Wis. 2d 684, 694, 470 N.W.2d 290 (1991)).

     ¶30    Ripeness is the only factor at issue here.            The purpose

of ripeness is "'to avoid courts entangling themselves in abstract

disagreements.'"      Olson, 309 Wis. 2d 365, ¶43 (quoting Miller

Brands-Milwaukee, 162 Wis. 2d at 694).            Courts resolve concrete

cases, not abstract or hypothetical cases.          That being said, "the
ripeness required in declaratory judgment actions is different

from the ripeness required in other actions" because declaratory

judgments are prospective remedies. Id.     A plaintiff need not

prove an injury has already occurred. Id.    Rather, the facts must

be "sufficiently developed to allow a conclusive adjudication."
Id. (citing Milwaukee Dist. Council 48 v. Milwaukee Cty., 2001 WI
65, ¶41, 244 Wis. 2d 333, 627 N.W.2d 866).               "The facts on which

the court is asked to make a judgment should not be contingent or
uncertain, but not all adjudicatory facts must be resolved as a
                                      16
                                                  Nos.   2016AP2082 & 2017AP634



prerequisite to a declaratory judgment." Id. (citing Miller

Brands-Milwaukee, 162 Wis. 2d at 694-95).

       ¶31   We conclude that PHP's challenge to DHS's recoupment

policy is ripe for determination, and therefore justiciable. There

is nothing hypothetical, abstract, contingent, or uncertain about

the experiences of PHP's nurses described in their affidavits.

Nor is there anything hypothetical or abstract about the brief and

final decision attached to PHP's counsel's affidavit.             The record

here    is    "sufficiently     developed    to     allow     a    conclusive

adjudication."    Olson, 309 Wis. 2d 365, ¶43.           The record supports

a conclusion that DHS is actively enforcing a Perfection Policy

against nurses to recoup payments for services that they actually

provided to Medicaid patients.           Accordingly, we proceed to the

merits.

                       C.     Recoupment Authority

       ¶32   The crux of this case is the scope of DHS's recoupment

authority.     "No agency may implement or enforce any standard,

requirement,      or    threshold, . . . unless            that     standard,
requirement, or threshold is explicitly required or explicitly

permitted by statute or by a [promulgated] rule . . . ."                  Wis.

Stat. § 227.10(2m).     Thus, DHS may not implement or enforce the

Perfection Policy unless it is explicitly required or permitted to




                                    17
                                                Nos.   2016AP2082 & 2017AP634



do so by statute or a previously promulgated rule.12 Id.   We look

to the statutes and promulgated DHS rules to determine the scope

of DHS's explicit recoupment authority. We begin with the relevant

statutes.

     ¶33     Wisconsin Stat. § 49.45(2) sets forth a series of DHS

obligations    in   its   administration   of   the    medical   assistance

program.     Under § 49.45(2)(a)10.a., DHS "shall,"

     [a]fter reasonable notice and opportunity for hearing,
     recover money improperly or erroneously paid or
     overpayments to a provider by offsetting or adjusting
     amounts owed the provider under the program, crediting
     against a provider's future claims for reimbursement for
     other services or items furnished by the provider under
     the program, or requiring the provider to make direct
     payment to [DHS] or its fiscal intermediary.
Accordingly, DHS has the authority, indeed the obligation, to

recoup improper or erroneous Medicaid payments and overpayments.

That grant of authority raises two questions: What makes a payment

improper, erroneous, or an overpayment?; and, how does DHS so

determine?    We find the answers a little further down in the same

statute.




     12While the parties dispute whether the Perfection Policy is
a rule, they agree that it was not promulgated as such.
Accordingly, the Perfection Policy cannot be and is not a source
of its own authority. See Wis. Stat. § 227.10(2m) ("No agency may
implement or enforce any standard, requirement, or threshold,
including as a term or condition of any license issued by the
agency, unless that standard, requirement, or threshold is
explicitly required or explicitly permitted by statute or by a
rule that has been promulgated in accordance with this
subchapter . . . .") (Emphasis added.)

                                   18
                                                   Nos.   2016AP2082 & 2017AP634



     ¶34   Under    Wis.     Stat.     § 49.45(3)(f)1.,      DHS   may   audit

providers'    records   to    ensure   that    Medicaid   payments    are   not

improper, erroneous, or overpayments:

     Providers of services under this section shall maintain
     records as required by [DHS] for verification of
     provider claims for reimbursement. [DHS] may audit such
     records to verify actual provision of services and the
     appropriateness and accuracy of claims.
§ 49.45(3)(f)1.     Under the plain language of subd. 1., DHS may

require service providers to maintain records, and may audit those
records to ensure that services are actually provided and claims

for reimbursement for those services are appropriate and accurate.

     ¶35   Under   Wis.      Stat.   § 49.45(3)(f)2.,     the   result    of   a

subd. 1. audit determines DHS's authority to recoup payments:

     [DHS] may deny any provider claim for reimbursement
     which cannot be verified under subd. 1. or may recover
     the value of any payment made to a provider which cannot
     be so verified.    The measure of recovery will be the
     full value of any claim if it is determined upon audit
     that actual provision of the service cannot be verified
     from the provider's records or that the service provided
     was not included in s. 49.46(2) or 49.471(11). In cases
     of   mathematical   inaccuracies   in  computations   or
     statements of claims, the measure of recovery will be
     limited to the amount of the error.
§ 49.45(3)(f)2.

     ¶36   The plain language makes clear that DHS's audit and

recoupment authority focus on the "actual provision" of covered

services, "the appropriateness" of claims, and the "accuracy of

claims."     Wis. Stat. § 49.45(3)(f)1.-2.         DHS may require service

providers to "maintain records."            § 49.45(3)(f)1.     It "may audit
such records to verify actual provision of services and the


                                       19
                                                Nos.   2016AP2082 & 2017AP634



appropriateness and accuracy of claims." Id.    And it "may recover

the value of any payment made to a provider which cannot be so

verified."     § 49.45(3)(f)2. (emphasis added).        The "so verified"

language,    viewed   in   context,   refers   back    to   subd.   (3)(f)1.

Accordingly, the legislature explicitly granted DHS authority to

recoup payment for Medicaid services only when an audit of a

service provider's records cannot verify the "actual provision of

services,"     "the appropriateness" of claims, and the "accuracy of

claims."13    § 49.45(3)(f)1.-2.; Wis. Stat. § 227.10(2m).

     ¶37     The plain language of Wis. Stat. § 49.45(3)(f)1.-2. does

not explicitly require or permit DHS to enforce a Perfection

Policy.    We turn next to DHS promulgated rules.

     ¶38     DHS may "[p]romulgate rules to implement" its recoupment

authority.    Wis. Stat. § 49.45(2)(a)10.c.      And it has.     Under Wis.

Admin. Code § DHS 106.02(9)(g) (Jan. 2014):14

     [DHS] may refuse to pay claims and may recover previous
     payments made on claims where the provider fails or
     refuses to prepare and maintain records or permit
     authorized [DHS] personnel to have access to records
     required . . . .
Under this section, DHS may recoup Medicaid payments if the service

provider does not "prepare and maintain" records or refuses DHS

access to them.       This provision is consistent with Wis. Stat.

§ 49.45(3)(f)2., which permits DHS to recoup payments if the actual

     13DHS has other audit and recoupment authority relating to
hospitals and contractors under Wis. Stat. § 49.45(3)(f)2m. and
3., but those subdivisions are not at issue in this case.
     14All subsequent references to Wis. Admin. Code DHS ch. 106
are to the January 2014 register date unless otherwise indicated.

                                      20
                                                     Nos.    2016AP2082 & 2017AP634



provision of services cannot be verified.              Put simply, DHS cannot

verify the actual provision of services without a record of those

services.     We note that § DHS 106.02(9)(g) does not state that

mere    record   imperfections     of    any    kind   may     be   grounds    for

recoupment. Rather, it states that the complete failure or refusal

"to    prepare   and   maintain   records      or   permit    authorized      [DHS]

personnel to have access to records" at all constitutes grounds

for recoupment.        § DHS 106.02(9)(g).           The difference between

imperfect records and no records at all is a significant one.

Thus, § DHS 106.02(9)(g) does not explicitly require or permit DHS

to enforce its Perfection Policy either.

       ¶39   Moving to another promulgated rule, Wis. Admin. Code

§ DHS 108.02(9)(a) describes recoupment methods:

       If [DHS] finds that a provider has received an
       overpayment, including but not limited to erroneous,
       excess, duplicative and improper payments regardless of
       cause, under the program, [DHS] may recover the amount
       of the overpayment by any of the following methods, at
       its discretion[.]
The recoupment methods include: (1) offsetting or adjusting other

amounts owed the provider; (2) offsetting or crediting amounts

owed for subsequent services; or (3) requiring the provider to pay

the amount of overpayment.        § DHS 108.02(9)(a)1.-3.           This section

describes the methods of recoupment, but does not provide any new

information about the explicitly required or permitted grounds for

DHS recoupment.

       ¶40   Based     on   the    plain       language       of    Wis.      Stat.

§ 49.45(3)(f)1.-2. and Wis. Admin. Code § DHS 106.02(9)(g), DHS
has explicit authority to recoup Medicaid payments only if DHS

                                        21
                                                           Nos.   2016AP2082 & 2017AP634



cannot verify (1) the actual provision of covered services, (2)

that   the     reimbursement        claim    is    appropriate      for    the   service

provided, and (3) that the reimbursement claim is accurate for the

service provided.

       ¶41     What    remains     is   to   compare      this    explicit    grant    of

recoupment authority to DHS's Perfection Policy.                          Nowhere does

Wis. Stat. § 49.45(3)(f)1.-2. say that the documents DHS requires

must be perfect.         Nowhere does § 49.45(3)(f)1.-2. or any DHS rule

say that DHS may recoup payments from service providers based on

any particular documentation shortcomings or imperfections.                           No

statute      or       rule    states     that      a     particular       documentation

imperfection renders a claim inappropriate or inaccurate under

§ 49.45(3)(f)1.-2.            Nor has DHS made any effort to link the

Perfection Policy to an inability to verify that a covered service

was    actually       provided,     that     the   claim    for     the    service    was

appropriate, or that the claim for the service was accurate.

Absent any explicit authority to recoup payments based on the

Perfection Policy, and absent any evidence that the Perfection
Policy    is    linked       to   verification      of    covered    services,    claim

appropriateness, or claim accuracy, we are left with a clear

conclusion.       There is no legal basis for the Perfection Policy.




                                             22
                                               Nos.   2016AP2082 & 2017AP634



     ¶42    We conclude that DHS's Perfection Policy has no basis

under Wis. Stat. § 49.45(3)(f)1.-2.15     No statute or promulgated

rule explicitly requires or permits recoupment based on mere

imperfection.    Wis. Stat. § 227.10(2m).      Rather, DHS may recoup

Medicaid payments from providers only if it cannot verify the

actual provision of covered services, the appropriateness of the

claim for the services, and the accuracy of the claim for the

services.       § 49.45(3)(f)1.-2.;     Wis.     Admin.      Code    § DHS

106.02(9)(g).    Thus, so long as DHS can verify that a covered

service was actually provided, the claim was appropriate, and the

claim was accurate, DHS cannot recoup payments based on a record

imperfection.    A record imperfection alone is not an independent

basis for recouping payments.     The Perfection Policy therefore


     15DHS attempts to daisy-chain a plethora of state and federal
statutes and codes to support the requirements set forth in Topic
#66. DHS argues that Topic #66 "simply recites Medicaid law" under
these provisions.   See 42 U.S.C. §§ 1396a, 1396a(a)(19), (27),
(30)(A), & (37); 42 C.F.R. §§ 430.0, 431.960(c), 440.230, 440.80,
447.45(d)(1) & (f), 455.18, 455.410, 455.412, 456.1-6; Wis. Stat.
§ 49.46(2)(b)6.g.; and Wis. Admin. Code §§ DHS 106.02(1)-(5),
106.03(2)(b),   107.02(2)(a),   (e),   (f)   &   (h),   107.03(9),
107.12(1)(c), (2)(a) & (4)(d). DHS's arguments regarding these
provisions are underdeveloped.    It does not engage in detailed
statutory or regulatory interpretation. Nor does it point to a
particular provision which would justify the Perfection Policy as
a whole or the specific examples of it discussed in the affidavits
filed in this case. DHS is, of course, bound by federal and state
law. But we cannot develop DHS's arguments for it.       See Clean
Wis., Inc. v. Pub. Serv. Comm'n of Wis., 2005 WI 93, ¶180 n.40,
282 Wis. 2d 250, 700 N.W.2d 768 ("We will not address undeveloped
arguments.").   Rather, we note that we review the Perfection
Policy, not just Topic #66, and that DHS has not directed us to
any provision which explicitly establishes additional grounds for
recoupment beyond those set forth in Wis. Stat. § 49.45(3)(f)1.-
2.

                                 23
                                                       Nos.   2016AP2082 & 2017AP634



exceeds DHS's recoupment authority.              Wis. Stat. §§ 227.10(2m),

49.45(3)(f)1.-2.; § DHS 106.02(9)(g).

     ¶43      We note that the court of appeals recently came to a

similar conclusion in Newcap, Inc.            In that case, DHS argued that

it had authority to recoup payment for services actually provided

because    Newcap    "fail[ed]    to   retain    invoices       documenting     its

purchase of prescription drugs that it subsequently dispensed to

Medicaid patients" and "fail[ed] to include correct National Drug

Codes (NDCs)," a unique product code, "on reimbursement claims."

Newcap, Inc., 383 Wis. 2d 515, ¶3.            DHS did not link either of its

arguments to an inability to verify the actual provision of covered

services, the appropriateness of the reimbursement claim, or the

accuracy of the reimbursement claim. The court of appeals rejected

both arguments.          It concluded that DHS "was not entitled to

recoupment" in that case because there was no statute or rule

explicitly     stating    that   the   failure    to    maintain     prescription

invoices or include the correct NDC was an independent basis for

recoupment. Id., ¶45.
        D.    Supplemental Order And Order For Costs And Fees

     ¶44      When the court of appeals reversed the circuit court's

original order in this case on the merits, it also automatically

vacated the circuit court's supplemental order and order for costs

and fees.     Since we reverse the court of appeals on the merits, we

must separately determine whether to reinstate the circuit court's

other orders.       DHS argues that the circuit court's supplemental

order   was    improper    because     it    expanded     the   circuit    court's
injunction while this appeal was pending before the court of
                                        24
                                                     Nos.    2016AP2082 & 2017AP634



appeals.    See Madison Teachers, Inc. v. Walker, 2013 WI 91, ¶¶2,

18-21, 351 Wis. 2d 237, 839 N.W.2d 388 (per curiam) (vacating a

circuit court's contempt order because the order issued while an

appeal was pending and "expanded the scope" of the circuit court's

original declaratory judgment); Wis. Stat. § 808.075(3).

     ¶45    But   the     circuit   court's   supplemental       order   did   not

expand the scope of its original order.              Rather, it clarified the

original order.      The circuit court's original order declared the

Perfection Policy to be in excess of DHS's recoupment authority

under Wis. Stat. §§ 49.45(2)(a)10. and (3)(f), and enjoined its

enforcement.      Its supplemental order specified that the injunction

prohibited DHS from "issu[ing] a notice of intent to recover

Medicaid payments," "further[ing] any agency action" or "otherwise

recoup[ing] funds," "if the provider's records verify that the

services were provided and the provider was paid an appropriate

amount for such services . . . ."             These specifications did not

expand the scope of the original order.             They merely clarified it.

Thus, the circuit court did not err when it issued its supplemental
order, and we reinstate it.

     ¶46    DHS    also    argues   that    the    circuit    court   improperly

awarded PHP costs and attorney fees.              DHS argues that the circuit

court's order for costs and attorney fees ran afoul of sovereign

immunity.    See Wis. Const. art. IV, § 27 ("The legislature shall

direct by law in what manner and in what courts suits may be

brought against the state.").

     ¶47    Because the State has sovereign immunity, "[t]his court
has frequently held that costs may not be taxed against the state
                                       25
                                                      Nos.    2016AP2082 & 2017AP634



or   an   administrative    agency         of   the   state    unless     expressly

authorized by statute."         Martineau v. State Conservation Comm'n,

54 Wis. 2d 76, 79, 194 N.W.2d 664 (1972) (collecting cases). Thus,

the circuit court could not order DHS to pay PHP's costs and

attorney fees unless "expressly authorized" by statute.

      ¶48   The circuit court cited two statutes as grounds for its

supplemental order and order for costs and attorney fees, Wis.

Stat.     §§ 808.07(2)(a)3.      and       806.04(8).         Neither     expressly

authorizes a court to order costs and attorney fees.                     The former

permits a circuit court          to "[m]ake any order appropriate to

preserve the existing state of affairs or the effectiveness of the

judgment subsequently to be entered" while an appeal is pending.

§ 808.07(2)(a)3.       And the latter permits a circuit court to grant

"[f]urther    relief    based   on     a    declaratory      judgment"    "whenever

necessary or proper," but does not expressly include costs or

attorney fees.     § 806.04(8).        The circuit court did not cite Wis.

Stat. § 806.04(10) as authority for awarding costs and attorney

fees.     Under Wis. Stat. § 806.04(10), "In any proceeding under
this section the court may make such award of costs as may seem

equitable and just."        While that subsection allows an award of

costs generally, it does not expressly authorize an award of costs

or attorney fees against the State.             Thus, the circuit court erred




                                           26
                                            Nos.   2016AP2082 & 2017AP634



when it ordered DHS to pay PHP's costs and attorney fees.16           We

affirm the decision of the court of appeals on this single issue,

and the order for costs and attorney fees must be vacated.


                          V.   CONCLUSION

     ¶49   We conclude that PHP's challenge to DHS's recoupment

policy is ripe for judicial determination. We conclude that, under

Wis. Stat. § 49.45(3)(f)1.-2., DHS may recoup Medicaid payments

from service providers only in cases where DHS cannot verify one

of the following: (1) the actual provision of covered services,

(2) that the reimbursement claim is appropriate for the services

provided; and (3) that the reimbursement claim is accurate for the

services provided.    We further conclude that DHS's recoupment

policy exceeds its recoupment authority.       Finally, we conclude

that the circuit court's order for supplemental relief did not

expand the scope of its original order, but that its order for

costs and fees was erroneous.    Accordingly, we reverse in part,

affirm in part, and remand.




     16PHP also argues that the circuit court properly ordered the
costs and attorney fees as a sanction. But the circuit court did
not find DHS in contempt or order costs and fees as a sanction.
Its order says nothing of the sort. Indeed, at the hearing on
this issue, the circuit court specifically declined to do so. The
circuit court stated, "I will not enter a finding of contempt today
against [DHS] . . . ." Absent a finding of contempt in the record,
we will not review this argument.

                                27
                                          Nos.   2016AP2082 & 2017AP634



     By the Court.—The decision of the court of appeals is reversed

in part, affirmed in part, and the cause is remanded to the circuit

court for further proceedings consistent with this opinion.

     ¶50   BRIAN HAGEDORN, J., did not participate.




                                 2
                                                           Nos.    2016AP2082 & 2017AP634.dk




       ¶51          DANIEL KELLY, J.         (concurring in part, dissenting in

part).          I join the majority except with respect to its denial of

costs.          The Department of Human Services ("DHS") says it enjoys

immunity from the imposition of costs pursuant to Article IV,

Section         27    of       the   Wisconsin    Constitution,       which    says    "[t]he

legislature shall direct by law in what manner and in what courts

suits may be brought against the state."1                          We've translated this

into       a    ban       on   imposing   costs       against   the   state    except    when

expressly authorized, but we've never been clear how this is

connected to the constitutional command.                          Instead, it appears we

stitched the principle together out of the historical genesis of

costs          as    an    awardable      litigation      expense     and     some    passing

references to the United States' sovereign immunity.                           Whether this

pastiche fits together neatly is not something we need to resolve

today; its historical development sufficiently demonstrates that

the court may award costs against DHS pursuant to Wis. Stat.

§ 806.04(10).2



       The state's constitutional sovereign immunity applies to
       1

state agencies such as DHS.    See, e.g., Mayhugh v. State, 2015
WI 77, ¶13, 364 Wis. 2d 208, 867 N.W.2d 754 ("Generally, for
purposes of sovereign immunity, an action against a state agency
or board is deemed an action against the state."); German v. DOT,
2000 WI 62, ¶18, 235 Wis. 2d 576, 612 N.W.2d 50 ("The state's
sovereign immunity from suit extends to the state's agencies and
arms.")

       Although the circuit court's award of costs and attorney
       2

fees did not cite Wis. Stat. § 806.04(10), appellate courts "may
affirm on grounds different than those relied on by the trial
court." Vanstone v. Town of Delafield, 191 Wis. 2d 586, 595, 530
N.W.2d 16 (Ct. App. 1995).

                                                  1
                                            Nos.   2016AP2082 & 2017AP634.dk


                 I.   ORIGIN OF "EXPRESS AUTHORIZATION"

     ¶52   A brief review of our cases addressing what it means for

a statute to "expressly authorize" the award of costs against the

state reveals this is more a matter of basic statutory construction

than some type of heightened scrutiny called forth by the concept

of sovereign immunity.       In one of our earliest cases involving

costs against the state, Noyes v. State, 46 Wis. 250, 1 N.W. 1

(1879), we resolved the issue without once mentioning sovereign

immunity or our constitution. Our attention was captured, instead,

by the interplay between common law and statutory law:

     At the common law, costs were unknown. Costs are
     altogether the creature of statute.      Speaking of the
     statute of Glocester, 6 Edw. Ch. 1, Sir Edward Coke says:
     "Before this statute, at the common law, no man recovered
     any costs of sute, either in plea real, personal or mixt;
     by this it may be collected, that justice was good cheap
     of ancient times, for in King Alfred's time there were
     no writs of grace, but all writs remedialls granted
     freely." 2 Inst. 288. And no known statute gave costs
     against the crown.
Id. at 251-52.    So we concluded that, "[i]n this state, therefore,

costs are regulated exclusively by statute." Id. at 252.    We were
so far from considering this a matter of sovereign immunity that

we actually suggested that costs may be awarded against the state

when it permits itself to be sued:       "As a rule, costs are given to

the prevailing party in civil actions.         And the statutes giving

them, might include the state, when it sues or permits itself to

be sued in civil actions." Id.

     ¶53   We introduced sovereign immunity to the question of

costs in Sandberg v. State, 113 Wis. 578, 589, 89 N.W. 504 (1902),
in which we said that "[n]o court is authorized to render judgment

                                     2
                                            Nos.   2016AP2082 & 2017AP634.dk


for costs against the sovereign state, in absence of statute giving

express authority."     We based the part of the sentence addressing

immunity, interestingly enough, not on our constitution but on

what the United States Supreme Court said about the United States'

immunity. Id.   (collecting cases).   The "express" aspect of this

principle arose out of "the rule that general statutes are not to

be construed to include, to its hurt, the sovereign." Id.   This

rebuffed our suggestion in Noyes that a general cost statute

applicable to all litigants might, without more, be applicable

against the state.

     ¶54    We said pretty much the same thing in Frederick v. State,

198 Wis. 399, 400, 224 N.W. 110 (1929), where we ruled that costs

against the state are not allowed absent consent "manifested by an

act of its Legislature . . . ."        But the measure of how express

that manifestation must be seems to have been looser than what the

majority requires today. In Mr. Frederick's suit to recover unpaid

salary under Wis. Stat. ch. 285 (1927) (actions against the state),

there was no statute specifically allowing the court to award costs
against the state.      But Wis. Stat. § 285.04 (1927) required an

audit of "the amount of damages and costs" paid in such an action.3

The statute assumed, but did not say, that costs could be awarded.



     3 "Judgment, how paid: No execution shall issue against the
state on any judgment, but whenever a final judgment against the
state shall have been obtained in any such action the clerk shall
make and furnish to the secretary of state a duly certified
transcript of such judgment; and the secretary of state shall
thereupon audit the amount of damages and costs therein awarded,
and the same shall be paid out of the state treasury." Wis. Stat.
§ 285.04 (1927).

                                   3
                                                   Nos.     2016AP2082 & 2017AP634.dk


Nonetheless,      we     said   "[t]his   is    sufficient       to    warrant     the

imposition of costs."           Frederick, 224 N.W. at 110.

       ¶55   DHS calls our attention to DOT v. Wisconsin Pers. Comm'n,

176 Wis. 2d 731, 500 N.W.2d 664 (1993), and says we should deny

costs here for the same reason we did there.                          But that case

actually explains why costs should be awarded to Ms. Papa.                         The

Wisconsin Pers. Comm'n court considered whether attorney's fees

could be awarded against the state for a discovery violation under

the auspices of Wis. Stat. § 804.12(1)(c).                We held that, although

the    statute    does    allow   for   the    award   of    fees,     it   does   not

explicitly refer to the state, and so there was no legislative

consent.     Wisconsin Pers. Comm'n, 176 Wis. 2d at 737-38.                   But we

also pointed the way to the award of costs in that case when we

noted    that,    unlike    the    discovery     violation       statute,     "[t]he

legislature has expressly authorized costs to be taxed against the

state under other circumstances.              See [Wis. Stat. §§] 227.485 and

814.245."        Wisconsin Pers. Comm'n, 176 Wis. 2d at 738.                       Our

reference to the first of the two cited statutes is particularly
instructive here because it provides that the state is subject to

costs in contested cases when an administrative agency's position

does not prevail.         As I explain below, costs must be available in

declaratory judgment actions just as they are in contested cases

because one type of action is simply an analog of the other.

 II.    THE SYMMETRY OF DECLARATORY JUDGMENTS AND CONTESTED CASES
       ¶56   In a declaratory judgment action, such as the one here,

the natural alignment of parties is the reverse of what they would
be had the action commenced as a contested case.                See, e.g., Lister

                                          4
                                                  Nos.   2016AP2082 & 2017AP634.dk


v. Bd. of Regents of Univ. Wis. Sys., 72 Wis. 2d 282, 307, 240
N.W.2d 610 (1976) (explaining that a declaratory judgment action

allows a party to bring an action to settle "controversies of a

justiciable   nature"   before   "a       wrong    has    been   threatened    or

committed" against that party so as to provide "a remedy which is

primarily anticipatory or preventative in nature.").               Our statutes

unquestionably allow costs in the latter, and the authorization is

only marginally less express in the former.               Because the subject

matter of both proceedings is essentially identical (albeit in

different fora), with only the parties' positions being reversed,

it would take an active imagination to surmise that the legislature

provided consent to the imposition of costs in one type of case

but not its functional analog.

     ¶57   Ms. Papa was the plaintiff here only because she took

the initiative to commence the proceedings.              If she had waited for

DHS to commence a contested case for the payments at issue, she

would have been the defendant.            In that setting, it is beyond

question that costs against the state are potentially available if
the administrative agency's position fails:

     In any contested case in which an individual, a small
     nonprofit corporation or a small business is the
     prevailing party and submits a motion for costs under
     this section, the hearing examiner shall award the
     prevailing party the costs incurred in connection with
     the contested case, unless the hearing examiner finds
     that the state agency which is the losing party was
     substantially justified in taking its position or that
     special circumstances exist that would make the award
     unjust.
Wis. Stat. § 227.485(3).



                                      5
                                                     Nos.     2016AP2082 & 2017AP634.dk


      ¶58   In the same subchapter that provides for those costs,

the   legislature      authorized        those    like    Ms.       Papa   to   bring   a

declaratory judgment action challenging an agency's rule instead

of waiting for an agency to commence a contested case:                        "Except as

provided in sub. (2) [the terms of which are not material here],

the exclusive means of judicial review of the validity of a rule

or guidance document shall be an action for declaratory judgment

as to the validity of the rule or guidance document brought in the

circuit court . . . ."          Wis. Stat. § 227.40.                  An "action for

declaratory judgment" is a phrase of art and, presumably, the

legislature's    institutional           memory    runs       far    enough     back    to

remember when it adopted the Uniform Declaratory Judgment Act in

1927 (now codified at Wis. Stat. § 806.04).                   Ch. 212, Laws of 1927.

And in that statute, we find the mandate that "[i]n any proceeding

under this section the court may make such award of costs as may

seem equitable and just."           Wis. Stat. § 806.04(10).

      ¶59   The legislature expressly chose to subject the state to

a proceeding in which costs could be awarded.                         The question is
whether, in doing so, it manifested consent to the imposition of

costs "as may seem equitable and just."               I think it did.           There is

a basic symmetry between contested cases and declaratory judgment

actions, in which the only differences are the venue and the

parties' relative positions.             The subject matter is the same, and

the overall purpose is the same.                  There is no doubt about the

availability    of     costs   in    a    contested       case,      and   Wis.   Stat.

§ 806.04(10)    says    they   are       available       in   declaratory       judgment
actions.    Given that context, the allowance of costs in the latter

                                           6
                                                    Nos.   2016AP2082 & 2017AP634.dk


is   sufficient    to   satisfy     the        judicially-created         "express

authorization"    standard.       For       these    reasons,     I   respectfully

dissent from ¶¶46-48 of the court's opinion concluding that DHS

has sovereign immunity as to the costs awarded in favor of the

petitioners.

     ¶60   I am authorized to state that Justice REBECCA GRASSL

BRADLEY joins this concurrence/dissent.




                                        7
    Nos.   2016AP2082 & 2017AP634.dk




1